Name: Commission Regulation (EC) No 1685/2004 of 29 September 2004 amending Commission Regulation (EC) No 1327/2004 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2004/2005 marketing year
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 30.9.2004 EN Official Journal of the European Union L 303/21 COMMISSION REGULATION (EC) No 1685/2004 of 29 September 2004 amending Commission Regulation (EC) No 1327/2004 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2004/2005 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular Articles 22(2), 27(5) and (15) and 33(3) thereof, Whereas: (1) Article 4(2)(b) of Commission Regulation (EC) No 1327/2004 (2) lays down the time limits for partial invitations to tender. Since 1 and 2 November 2004 are public holidays in the majority of Member States, the invitation to tender scheduled for Thursday 4 November 2004 will not take place for reasons relating to administration and sound management. Article 4(2) should be amended accordingly. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The fourth indent of Article 4(2)(b) of Regulation (EC) No 1327/2004 is hereby replaced by the following:  11 and 25 November 2004,. Article 2 Member States shall amend their notices of invitation to tender to bring them into line with the amendment in Article 1. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 246, 20.7.2004, p. 23.